Title: To James Madison from William Eaton, 5 August 1802
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 5. Aug. 1802.
					
					I have the honor herewith to inclose for the information of Government copies of letters A. & B. which I this instant received from our Chargé des affaires and Cap. Morris at Tripoli.  The American frigate mentioned in the latter was the Constellation Cap. Murray, as I presume from the circumstance of the Boston having left Malta on the 11th. ult. for the U States, and as I have no information of any other frigate having appeared before Tripoli—Inclosure C. is a copy of a letter from Mahamet Bashaw, the Tripoline.  In my actual situation I can give it no answer.
					On the 23d. ult. I fell in with a Tripoline merchant at the Swedish house who informed me that the circumstance of Mahamet Bashaw being at Malta had excited great emotion at Tripoli: that the reigning Bashaw was much alarmed, and that, to prevent an insurrection in the interior in favor of the brother, the Bashaw had siezed and confined several chiefs of principal villages—on the contrary, that his subjects build on this circumstance a hope of returning peace and a milder administration.  That a spirit of Universal discontentment and revolt pervade all clases of the subjects except a few personally attached to the reigning Bashaw—And that they generally think it the interposition of Heaven that their rightful Sovereign is to be restored to them and their oppressor punished.  I do not vouch for the truth of these facts; though they correspond with every thing that has come to my knowledge on the subject.
					The reigning Bashaw has caused as many shirts, or robes to be constructed as he has prisoners, payed with pitch and sulpher, and he swears he will burn every American and Swede he shall have in possession the moment a shot is fired on the town.  Shall such a monster live, and dictate laws to nations who could crush him!
					This morning the Algerine Jew, Azulai, informed me that, a few days ago, letters passed through his hands from the Dey of Algiers to the Bashaw of Tripoli, demanding the immediate release of the American Captives, stating that the Americans were his best friends they alone having come forward to give him a transport to Constantinople when he had great need; and that these dispatches were accompanied by letters from Mr. OBrien.  I have received no communications from this Genn. since the 15. May—and, if Azulai’s statement be true, I should be at loss to account for his taciturnity on the subject with me if I did not percieve in the transaction a perseverance of the original progect of placing the affairs of the UStates in these regencies in the controle of a cordon of Algerine Jews stationed at the different capitals; as well as to gloss over the insult of sending the Geo Washington to Constantinople.  I apprehend the Dey’s claim will succede like his guarantee of the peace: it is possible however that the Bashaw’s dependence on the Dey for supplies may induce him to concede—if so it would be a happy circumstance.  I have put in a claim for our prisoners in exchange for those which Commodore Dale released last summer, taking the Bashaw’s promise for seven Americans when captured.
					There is some misunderstanding between Hamuda Bashaw and the Regency of Algiers; but I neither know the cause nor its tendency.  It is certain however that this Bey has some apprehensions of hostility from the circumstance of his having formed a camp of three thousand men which will march tomorrow towards the frontier of Constantine to observe the motions of an Algerine camp in that quarter.
					It may not be improper to state here, that on my first appearance at Bardo, the palace, after the capture of the brig Franklin, the Bey indulged himself in a vein of satire on the occasion  “You keep” said he “a very close blockade before Tripoli—your frigates appear to be very vigilant—But supposing you were to undertake to blocade a thousand miles seacoast how many such vigilant frigates would you employ on the service?”  I answered this sarcasm by saying that the enemy had not much to boast of in having picked up, after more than a year’s warfare, one poor brig and nine defenceless seamen.  We expected more than this from the formidable armament he had fitted out. But this, though it would naturally tend to make him more insolent, might eventually produce effects quite different from what he calculated from it.  “We shall see,” said the Bey with an air of visible contempt.  What will he say after having seen the pitiful galliott pass triumphantly into port in plain view of two frigates of the  allies, the boats of either of which could have captured him!  It is but just however to acknowledge that the Bey refused permission to march the captives through his territory.  I remonstrated against it in hopes that, going by sea, they might be recaptured.
					Captain Murray’s officers asserted to me that he never brought to a single vessel from Gibr. to this port, tho’ he passed several, some with moorish colors.  The procedure of this commander respecting my measures has thrown me into great embarrassments and obvious disgrace here—and except Government support those measures it is necessary to replace me.  The honor, the interest of the nation dictate it—and candor dictates this confession.  But let not my successor be an Algerine  Jew.  Give him a salary sufficient to support him—and take care that he is prohibited commerce here.  I have realized all my own predictions in this instance.  I have fallen into the hands of tigers, who will fleece me.
					In my communications of 9th. June I mentioned having named Lewis Hargreaves to take charge of this office in case of my decease or necessary absence, Captain Humbert having previously resigned his appt. into my hands in consequence of apprehensions of difficulties with which this Bey menaces the Batavian Republic.  Mr. Hargreaves has since taken a resolution to remove with his family to England.  I shall name Captain Holck, his Danish Majesty’s Consul, to this trust.
					There seems to be some misintelligence between the french Government and the Dey of Algiers—the English also.  If America had no commerce the immense treasure concealed in the vaults of the palace of Algiers would not have lain so long in security.
					This Bey has been lately visited by a Spanish ship of the line and three frigates.  The last letter from His Catholic Majesty menaces the Bey, with his whole naval force in case he persists in his demands.  He answered laconically “Let them come!”  The same policy which secures the treasure of Algiers will ultimately induce the Spaniards to kiss  the  Bey’s  hand.
					Letter from Consul Pulis, dated Malta 10. ult. states that the Emperor of Morocco has declared war against the U States.  French papers announce the same.  But having received no communications from any of our Commanders these last sixty five days I still hope the Intelligence unfounded.  If true I should expect circulars of the fact.  I have the honor to remain with perfect respect, Sir, your Mo. Obed. servt.
					
						William Eaton.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
